Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/28/2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1, 3-7, 11, and 13-17 are rejected under 35 U.S.C. 103 as unpatentable over Xu (US 20170045972 A1) in view of Chang (US 20160118012 A1).
(e.g., Figs. 1-9; Figs. 6 and 9 are reproduced below for reference) discloses a light-emitting diode (LED) display device comprising: 

    PNG
    media_image1.png
    602
    1490
    media_image1.png
    Greyscale

Annotated version of Xu’s Fig. 6

    PNG
    media_image2.png
    543
    1320
    media_image2.png
    Greyscale

Annotated version of Xu’s Fig. 9
a plurality of LED modules each LED module including a plurality of LED lines, each of the plurality of LED lines including a plurality of LEDs (Fig. 6 shows one example of 1st organic LED module and 2nd organic LED module, each LED module includes a plurality of organic LED lines, each organic LED line includes R, G, and B organic LEDs, and each organic LED corresponds to a display pixel; Fig. 9 shows another example that 1st organic LED module including odd-numbered organic LED lines and 2nd organic LED module including even-numbered organic LED lines); 
a plurality of LED drivers configured to drive each of the plurality of LED modules (Figs. 1-3, 6 and 9; a plurality of first driving circuits to drive corresponding organic LEDs of the 1st organic LED modules and a plurality of second driving circuits to drive corresponding organic LEDs of the 2nd organic LED modules); and 
a controller (Figs. 5 and 8; control circuit includes a scanning circuit and a data circuit to control scanning signals Gn, data signals Datan, and voltage signals Vdd) configured to: 
obtain an LED line scan order for each of the plurality of LED modules (Figs. 5-6 and 8-9; scanning signal G1, G2, … and corresponding organic LED line scan order of the 1st and the 2nd organic LED modules), and 
control the plurality of LED drivers to respectively drive the plurality of LED modules (Figs. 1-3, 5-6 and 8-9; scanning signal Gn, data signal Datan, and voltage signal Vdd are controlled to be applied to the plurality of the first and second driving circuits to respectively drive corresponding organic LEDs of the 1st and the 2nd organic LED modules) independent of each other based on the LED line scan order obtained in correspondence with each of the plurality of LED modules (Figs. 5-6 and 8-9; organic LED driving in accordance with line scan order G1, G2, …Gn of the 1st and the 2nd organic LED modules), 
wherein, the control of the plurality of LED drivers is according to a LED line scan order of one LED module among the plurality of LED modules which is different from a LED line scanning order of another LED module neighboring in a horizontal direction (Figs. 5-6 and 8-9; organic LED line scan order of the 1st LED module is different from organic LED line scan order of the 2nd  LED module in a horizontal direction, take Fig. 6 as an example, during a first frame time period, the first LED driving circuits turn on the corresponding LEDs of the 1st, 2nd, and 3rd LED lines of the 1st LED module in sequential order and the LEDs of the 1st, 2nd, and 3rd LED lines sequentially emit light, during a first frame time period, the second LED driving circuits turn on the corresponding LEDs of the 2nd, 4th, and 6th LED lines of the 2nd LED module in sequential order and the LEDs of the 2nd, 4th, and 6th LED lines sequentially emit light).

Xu does not expressly disclose wherein the LED line scan order is a scan order in which line flicker does not occur. However, the scan order as disclosed by Xu is essentially same as that disclosed by Applicant (e.g., [0081]-[0082] of the Specification), and therefore, is capable of suppressing or preventing the occurrence of line flicker. Moreover, Xu discloses an interlaced scan scheme to drive organic LEDs. It is well known in the art, an interlaced scan is used to suppress or prevent the occurrence of line flicker. The examiner further cites Chang as a reference. Chang (Figs. 2-4) discloses a display device including a display panel 210 and a controller (gate driver 230 and data driver 220), wherein an interlaced scan is used to suppress or prevent the occurrence of line flicker (Fig. 3; [0007], [0030], and [0048]). Therefore, the combination of Xu and Chang discloses the LED line scan order (interlaced scan) is a scan order in which line flicker does not occur. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chang to the display device 

Regarding claim 3, Xu in view of Chang discloses the LED display device of claim 1, Xu (e.g., Figs. 1-9) discloses wherein the controller obtains different LED line scan orders for odd-numbered LED modules and even-numbered LED modules among a plurality of LED modules sequentially arranged in a horizontal direction (e.g., Figs. 5-6 and 8-9; different scan orders for odd-numbered LED modules and even-numbered LED modules).

Regarding claim 4, Xu in view of Chang discloses the LED display device of claim 1, Xu (e.g., Figs. 1-9) discloses wherein the controller obtains the LED line scan order whenever a frame of an input image signal input to the LED display device is changed (e.g., Figs. 6 and 9; LED line scan order in accordance with frame change).

Regarding claim 5, Xu in view of Chang discloses the LED display device of claim 4, Xu (e.g., Figs. 1-9) discloses wherein the controller obtains, for a predetermined frame, a LED line scan order that is different from LED scan orders of a previous frame and a subsequent frame of the predetermined frame (e.g., Figs. 6 and 9; LED line scan order is different for adjacent frames).

Regarding claim 6, Xu in view of Chang discloses the LED display device of claim 1, the combination of Xu and Chang  discloses wherein the LED line scan order obtained (Xu discloses interlace scan (Figs. 6 and 9), Chang discloses line flicker is suppressed or prevented from occurring in accordance with interlace scan (Fig. 3; [0007], [0030], and [0048]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chang to the display device of Xu for the same reason above.

Regarding claim 7, Xu in view of Chang discloses the LED display device of claim 1, the combination of Xu and Chang  discloses wherein the LED line scan order obtained for each of the LED modules is a scan order in which the line flicker does not occur in all of the plurality of LED modules (Xu discloses interlace scan (Figs. 6 and 9), Chang discloses line flicker is suppressed or prevented from occurring in accordance with interlace scan (Fig. 3; [0007], [0030], and [0048]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chang to the display device of Xu for the same reason above.

Regarding claim 11, Xu (e.g., Figs. 1-9; Figs. 6 and 9 are reproduced for reference) discloses a method of operating a light-emitting diode (LED) display device (organic LED display device), the method comprising: 
obtaining a LED line scan order for each of a plurality of LED modules, each LED module including a plurality of LED lines, each of the plurality of LED lines including a (Fig. 6 shows one example of 1st organic LED module and 2nd organic LED module, each LED module includes a plurality of organic LED lines, each organic LED line includes R, G, and B organic LEDs, and each organic LED corresponds to a display pixel, Figs. 5-6 and 8-9 show scanning signal G1, G2, … and organic LED line scan orders of the 1st and the 2nd organic LED modules; Fig. 9 shows another example that 1st organic LED module including odd-numbered organic LED lines and 2nd organic LED module including even-numbered organic LED lines); and 
driving, respectively, the plurality of LED modules independent of each other based on the LED line scan order obtained in correspondence with each of the plurality of LED modules (Figs. 1-3, 6 and 9; a plurality of first driving circuits to drive corresponding organic LEDs of the 1st organic LED modules and a plurality of second driving circuits to drive corresponding organic LEDs of the 2nd organic LED modules, Figs. 5-6 and 8-9 show scanning signal G1, G2, … and organic LED line scan order of 1st organic LED module and 2nd organic LED module), 
wherein the driving of the plurality of LED modules is according to the obtaining of the LED line scan order which comprises obtaining different scan orders for one LED module and a neighboring LED module in a horizontal direction among the plurality of LED modules (Figs. 5-6 and 8-9; organic LED line scan order of the 1st LED module is different from organic LED line scan order of the 2nd  LED module in a horizontal direction).

(Figs. 2-4) discloses a display device including a display panel 210 and a controller (gate driver 230 and data driver 220), wherein an interlaced scan is used to suppress or prevent the occurrence of line flicker (Fig. 3; [0007], [0030], and [0048]). Therefore, the combination of Xu and Chang discloses the LED line scan order (interlaced scan) is a scan order in which line flicker does not occur. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chang to the display device of Xu, which would suppress or prevent an occurrence of line flicker and reduce a power consumption of a display device.

Regarding claim 13, Xu in view of Chang discloses the method of claim 11, Xu (e.g., Figs. 1-9) discloses wherein the obtaining of the LED line scan order comprises obtaining different LED line scan orders for odd-numbered LED modules and even-numbered LED modules among a plurality of LED modules sequentially arranged in a horizontal direction (e.g., Figs. 5-6 and 8-9; different scan orders for odd-numbered LED modules and even-numbered LED modules in a horizontal direction).

(e.g., Figs. 1-9) discloses wherein the obtaining of the LED line scan order is performed whenever a frame of an input image signal input to the LED display device is changed (e.g., Figs. 6 and 9; LED line scan order in accordance with frame change).

Regarding claim 15, Xu in view of Chang discloses the method of claim 14, Xu (e.g., Figs. 1-9) discloses wherein the obtaining of the LED line scan order comprises obtaining, for a predetermined frame, a LED line scan order that is different from LED scan orders of a previous frame and a subsequent frame of the predetermined frame (e.g., Figs. 6 and 9; LED line scan order is different for adjacent frames).

Regarding claim 16, Xu in view of Chang discloses the method of claim 11, the combination of Xu and Chang  discloses wherein the LED line scan order obtained for each of the LED modules is a scan order in which the line flicker does not occur in each of the LED modules (Xu discloses interlace scan (Figs. 6 and 9), Chang discloses line flicker is suppressed or prevented from occurring in accordance with interlace scan (Fig. 3; [0007], [0030], and [0048]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chang to the display device of Xu for the same reason above.

Regarding claim 17, Xu in view of Chang discloses the method of claim 11, the combination of Xu and Chang  discloses wherein the LED line scan order obtained for each of the LED modules is a scan order in which the line flicker does not occur in all of (Xu discloses interlace scan (Figs. 6 and 9), Chang discloses line flicker is suppressed or prevented from occurring in accordance with interlace scan (Fig. 3; [0007], [0030], and [0048])). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chang to the display device of Xu for the same reason above.

5.	Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as unpatentable over Xu (US 20170045972 A1) in view of Chang (US 20160118012 A1) and further in view of Watanabe (US 20160086557 A1).
Regarding claim 8, Xu in view of Chang discloses a LED display device of claim 1, but does not expressly disclose wherein the controller is further configured to identify that the line flicker occurs when a level of an input image signal input to the LED display device is less than or equal to a pre-set value. However, Wanatabe (e.g., Figs. 1-12) discloses a display device, wherein the controller (image determining section 35 as shown in Fig. 1 or image determining section 51 as shown in Fig. 8) is further configured to identify that the line flicker occurs when a level of an input image signal input to the display device is less than or equal to a pre-set value ([0028] and [0041]). Xu (Figs. 5-6 and 8-9) in view of Chang (Figs. 2-4) discloses the controller obtains a different line scan order to prevent line flicker, but does not expressly disclose the controller obtains a different line scan order depending on whether or not the line flicker occurs. Since Wanatabe discloses the controller is configured to prevent or suppress the line flicker occurring depending on whether or not the line flicker occurs ([0041]-[0042]), it would have been 

Regarding claim 9, Xu in view of Chang and further in view of Watanabe discloses the LED display device of claim 8, Wanatabe (e.g., Figs. 1-12) discloses wherein the controller (image determining section 35 as shown in Fig. 1 or image determining section 51 as shown in Fig. 8) identifies that the line flicker occurs in a LED module in which a level of an input image signal for each LED module input to each of the plurality of LED modules is less than or equal to a pre- set value ([0028] and [0041]). Therefore, It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the flicker determination as taught by Wanatabe to the display controller of Xu in view of Chang for the same reason above.

Regarding claim 10, Xu in view of Chang and further in view of Watanabe discloses the LED display device of claim 8, Xu (Figs. 1-8) discloses wherein the each LED line scan order (e.g., Figs. 6 and 9; LED line scan order) corresponds to the level of the input image signal and a brightness of the image displayable on each LED module according to the input image signal input to the each LED module (e.g., Fig. 1-3, 6-7 and 8-9; each LED line scanning corresponds to a data voltage Vdata and a data current Idata representing a signal level and a brightness of an input image signal).

Regarding claim 18, Xu in view of Chang discloses the method of claim 11, but does not expressly disclose identifying that the line flicker occurs when a level of an input image signal input to the LED display device is less than or equal to a pre-set value. However, Wanatabe (e.g., Figs. 1-12) discloses a driving method of a display device, further comprising: identifying that the line flicker occurs when a level of an input image signal input to the LED display device is less than or equal to a pre-set value ([0028] and [0041]). Xu (Figs. 5-6 and 8-9) in view of Chang (Figs. 2-4) discloses obtaining a different line scan order to prevent line flicker, but does not expressly disclose the obtaining of the LED line scan order comprises obtaining a different line scan order depending on whether or not the line flicker occurs. Since Wanatabe discloses the controller is configured to prevent or suppress the line flicker occurring depending on whether or not the line flicker occurs ([0041]-[0042]), it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wanatabe to the display device of Sempel so that the obtaining of the LED line scan order comprises obtaining a different line scan order depending on whether or not the line flicker occurs. The combination/motivation would be to suppress flicker effect and improve image quality of display devices in accordance with flicker occurrence.

Regarding claim 19, Xu in view of Chang and further in view of Watanabe discloses the method of claim 18, Wanatabe (e.g., Figs. 1-12) discloses wherein the identifying that ([0028] and [0041]). Therefore, It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the flicker determination as taught by Wanatabe to the display controller of Xu in view of Chang for the same reason above.

6.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Xu (US 20170045972 A1) in view of Chang (US 20160118012 A1) and further in view of Sempel (US 20050243024 A1).
Regarding claim 20, Xu in view of Chang does not discloses the non-transitory computer-readable recording medium as claimed. However, Sempel (Figs. 1-8) discloses a method of operating a light-emitting diode (LED) display device, wherein, the LED line scan order is a scan order in which line flicker does not occur ([0014], [0016], [0030], [0042], [0055]; line flicker is prevented from occurring in accordance with LED line scan order). Sempel (Figs. 1-8) further discloses a non-transitory computer-readable recording medium having recorded thereon a program (Fig. 2 and [0029]; memory 16) which, when executed by a computer (Fig. 2 and [0029], [0063]), performs the method so that the LED line scan order is a scan order in which line flicker does not occur. Therefore, the combination of Xu, Chang, and Sempel discloses a non-transitory computer-readable recording medium having recorded thereon a program which, when executed by a computer, performs the method of claim 11. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the 

Response to Arguments
7.	Applicant's arguments have been fully considered but they are not persuasive. Applicant has amended claims 1 and 11. Applicant further argues the cited reference does not disclose the limitations of amended claims 1 and 11. In particular, applicant argues that the cited reference Xi does not disclose “a plurality of LED modules each LED module including a plurality of LED lines, each of the plurality of LED lines including a plurality of LEDs”. Applicant also argues that “The cited reference Xu only discloses alternately emitting light with a neighboring pixel unit composed of RGB sub-pixels, but does not disclose the feature that the scan order is different for each LED module because Xu does not disclose an LED module that includes more than one LED line”.

    PNG
    media_image3.png
    365
    903
    media_image3.png
    Greyscale

Xi’s Fig. 6

    PNG
    media_image4.png
    188
    400
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    493
    825
    media_image5.png
    Greyscale

Xi’s Figs. 3 and 4
The examiner respectfully disagrees with applicant’s arguments. First of all, the amended claim 1 reads “a plurality of LED modules each LED module including a plurality of LED lines, each of the plurality of LED lines including a plurality of LEDs”. Xu’s Figs. 4 and 6 teach an organic light-emitting diode (LED) display device comprising a 1st organic LED module and a 2nd organic LED module neighboring in a horizontal direction. Each LED module includes a plurality of organic LED lines, each organic LED line includes R, G, and B organic LEDs, and each organic LED corresponds to a display pixel. In other words, the 1st organic LED module and the 2nd organic LED module correspond to two different display units. Xu also discloses each organic LED has a driving circuit as shown in Figs. 1-3. In another word, each LED is independently controlled by a driving circuit in accordance with the scanning signals as shown in Fig. 5. Therefore, Xu teaches a plurality of first driving circuits to drive corresponding organic LEDs of the 1st organic LED modules and a plurality of second driving circuits to drive corresponding organic LEDs of the 2nd organic LED modules. Take Fig. 6 as an example, during a first frame time period, the first LED driving circuits turn on the corresponding LEDs of the 1st, 2nd, and 3rd LED lines of the 1st LED module in sequential order and the LEDs of the 1st, 2nd, and 3rd 
Xu does not disclose line flicker. However, Xu discloses an interlaced scan scheme to drive organic LEDs. It is well known in the art, an interlaced scan is used to suppress or prevent the occurrence of line flicker. In fact, the scan order as disclosed by Xu is essentially same as that disclosed by Applicant (e.g., [0081]-[0082] of the Specification), and therefore, is capable of suppressing or preventing the occurrence of line flicker. The examiner further cites Chang as a reference. Chang (Figs. 2-4) discloses a display device including a display panel 210 and a controller (gate driver 230 and data driver 220), wherein an interlaced scan is used to suppress or prevent the occurrence of line flicker (Fig. 3; [0007], [0030], and [0048]). Therefore, the combination of Xu and Chang teaches each and every limitation of claim 1. Claim 11 recites similar limitation to claim 1. The combination of Xu and Chang teaches claim 11 for the same reason above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9.	Lee (US 20150041790 A1) are cited to teach organic light-emitting diode display.


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691